        Case 1:17-cv-01789-DLC Document 588 Filed 11/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------         X
                                              :
 SECURITIES AND EXCHANGE COMMISSION,          :
                                              :
                               Plaintiff,     :      17cv1789 (DLC)
                                              :
                    -v-                       :            ORDER
                                              :
 LEK SECURITIES CORPORATION, SAMUEL           :
 LEK, VALI MANAGEMENT PARTNERS dba            :
 AVALON FA LTD, NATHAN FAYYER, and            :
 SERGEY PUSTELNIK,                            :
                                              :
                               Defendants.    :
                                              :
 ------------------------------------         X

DENISE COTE, District Judge:

       Final judgment in this case was entered on April 14, 2020,

awarding plaintiff the Securities and Exchange Commission

(“SEC”), inter alia, disgorgement in the amount of $4,495,564

plus prejudgment interest in the amount of $131,750.            On June

12, defendants Vali Management Partners dba Avalon FA Ltd,

Nathan Fayyer and Sergey Pustelnik (collectively, the

“Defendants”) noticed an appeal of that judgment.

       On June 22, the United States Supreme Court issued an

opinion in Liu v. Sec. & Exch. Comm’n, 140 S. Ct. 1936, 1940

(2020).    On November 20, the Second Circuit Court of Appeals

remanded this case for the purpose of determining whether the

disgorgement award in the April 14 Judgment is consistent with

Liu.    Accordingly, it is hereby
         Case 1:17-cv-01789-DLC Document 588 Filed 11/23/20 Page 2 of 2



     ORDERED that the SEC shall file a memorandum addressing the

impact of Liu on the judgment in this action by December 18.

The Defendants shall file any opposition by January 15, 2021.

The SEC’s reply, if any, shall be filed by January 29.

     SO ORDERED:

Dated:       New York, New York
             November 23, 2020


                                             __________________________
                                                     DENISE COTE
                                            United States District Judge




                                       2
